 In the MatterofALLIS-CHALMERSMANUFACTURINGCOMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICA,LOCAL 248Case No. R-215.-Decided November 20, 1937MachineryManufacturing Industry-Investigation of Representatives:con-troversy concerning representatives of employees:rival organizations ; sub-stantial doubt as to majority status; controversy as to appropriate bargainingunit or units-UnitsAppropriate for Collective Bargaining:Units-(1) historyof collective bargaining relations with employer;history of self-organizationamong employees;functional coherence;skill-(2)where other considerationsdeterminative of appropriate unit are such that either of two contentions isvalid-decisive factor is the desire of the employees involved;determinationof dependent upon results of elections-ElectionsOrderedMr. Robert R. RissmanandilIr.S. G. Lippman,for the Board.Mr. H. W. Story,of Milwaukee, Wis., for the Company.Mr. Max E. Geline,of Milwaukee, Wis., andMr. Lee Pressman,ofWashington, D. C., for Local 248.Mr. Joseph A. PadwayandMr. David Previant,ofMilwaukee,Wis., for the I. A. M., I. M. U., I. B. F. 0., I. B. E. W., and the Pat-tern Makers' League of America.Shockley, Mattison, & Weinberg,byMr. John L. WaddletonandMr. PhillipWeinberg,ofMilwaukee,Wis., for the IndependentEngineers' and Draftsmen's Association.Mr. Martin Kurasch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn June 14, 1937, International Union, United Automobile Work-ers of America, Local 248, herein called Local No. 248, by JuliusBlunk, financial secretary, filed with the Regional Director of theTwelfth Region (Milwaukee, Wisconsin) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of the West Allis, Wisconsin, plant of the Allis-Chal-mers Manufacturing Company, herein called the Company, and re-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On June 26, 1937, the National LaborRelations Board, herein called the Board, acting pursuant to Article159 160NATIONAL LABOR RELATIONS BOARDIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered the Regional Director to con-duct an investigation and provide for an appropriate hearing.OnJuly 1,1937, the Regional Director issued a notice of hearingto be held at Milwaukee, Wisconsin, on July 12, 1937, copies of whichwere served upon the Company, Local No. 248, the InternationalAssociation of Machinists, herein called the I. A. M., the Interna-tional Brotherhood of Firemen and Oilers, herein called the I. B.F. 0., the International Brotherhood of Electrical Workers, hereincalled the I. B. E. W., Mr. Joseph A. Padway, attorney for theseunions, and upon the Metal Trades Council of Milwaukee, and theIndependent Engineers' and Draftsmen's Association, herein calledthe Association.Pursuant to the notice, a hearing was held at Milwaukee, Wis-consin, from July 12 through July 28, 1937, before Fred A. Hughes,the Trial Examiner duly designated by the Board. The Companywas represented at the hearing by Mr. Story, its vice-president andgeneral counsel.The Association and Local No. 248 were representedby counsel, and Joseph A. Padway appeared for the I. B. E. W.,the I. B. F. 0., the I. A. M., the I. M. U., and the Pattern League ofAmerica.All participated in the hearing.Full opportunity to beheard, to examine and to cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded.Objections to theintroduction of evidence were made during the course of the hearingby counsel for the parties.The Board has reviewed the rulings ofthe Trial Examiner on motions and objections, and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On August 5, 1937, the proceeding was transferred to and con-tipued before the Board, in accordance with Article II, Section 37,of National Labor Relations Board Rules and Regulations-Series 1,as amended, and on August 19, 1937, a hearing for the purpose oforal argument was held at Washington, D. C. Local No. 248 andthe Association were represented by counsel, Mr. Lee Pressman ap-peared for the Committee for Industrial Organization and Mr.Joseph A. Padway for the Wisconsin Federation of Labor.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a leading manufacturer of heavy industrialmachinery, electrical machinery, farm machinery, cement machinery,crushingmachinery, engines, flour mill machinery, hoisting ma-IExcept where otherwise indicated,the facts set out in this section are derived from astipulation entered into by the Company and the Board. DECISIONS AND ORDERS161chinery,metallurgicalmachinery, plate work, power transmissionmachinery, pumps, road machinery, drill machinery, saw mill ma-chinery, timber preserving machinery, tractors, tunnel shovels, tur-bines, steel and hydraulic, and various other implements andmachines.The Company built and installed at Boulder Dam fourof the world's largest hydraulic turbines; at the San FrancisquitoPower House in Los Angeles, California, it installed the largestimpulse turbines in the world.The West Allis plant of the Company, consists of nine machineshops, two foundries, two pattern storage warehouses, assembly,forge and boiler shops, power plant, and the principal office build-ing.The plant has 21 miles of railway track. 9,551 employees areemployed at this plant.The Company has other plants at Norwood, Ohio, Pittsburgh,Pennsylvania, Springfield, Illinois, La Porte, Indiana, La Crosse,Wisconsin, and Milwaukee,Wisconsin.Although the plants areoperated independently as manufacturing units, the West Allis plant,which is the largest, is the center of operation.The other plantsare dependent on the West Allis plant, in varying degrees, and look totheWest Allis plant for guidance and leadership. Interplant coin-munication is primarily by means of telephone, mail messenger, and,to a limited extent, telegraphic service.The West Allis plant uses large quantities of raw materials whichconsist principally of steam turbine blading, bare copper, insulatingmaterial, transformer and fuel oil, coal, structural and electricalsheet steel, blooms, tank steel plate, lumber, pig copper, pig tin, andpig iron, mica and ingots.All of this material except a portion ofthe lumber and copper, is obtained from states other than Wisconsin.The Company carries on advertising of every available form, usingmagazines and journals of national circulation, radio advertising,exhibits at fairs, and direct mail advertising.The Company has a world-wide market.H. W. Story, vice-presi-dent of the Company, testified that 95 per cent of the finished prod-ucts are manufactured for shipment to points outside of Wisconsin.The Company maintains 15 district offices at principal cities over theworld.It has 43 district offices in the United States, of which onlyone is in Wisconsin. It has 41 tractor division branches in theUnited States and the rest of the world.In order to transport its products, the Company maintains a lineof freight cars, having a capacity of over 100 tons each, and amongthe largest in the country. If the size of the product permits, muleback and aeroplane transportation are often used in reaching inac-cessible places.The net income of the Company derived from the operations for1936 after all charges including interest on debentures, normal Fed- 162NATIONAL LABOR RELATIONS BOARDeral income tax,surtax onundistributedprofits, excessprofits tax,and depreciation, had been deducted, was $4,014,112.59.The Com-panyhas registered stock issueswith the Securitiesand ExchangeCommissionfor sale in interstate commerce.II.THE ORGANIZATIONS INVOLVEDA. The petitioning UnionLocal No. 248, International Union, United Automobile Workersof America is a labor organization affiliated with the Committee forIndustrial Organization.It admits to membership the productionand office employees of the West Allis plant of the Allis-ChalmersManufacturing Company.B. The I. B. E. W.The International Brotherhood of ElectricalWorkers is a labororganization affiliated with the American Federation of Labor.Local No. 663-B admits to membership the employees in the elec-trical department and the maintenance electricians in the mainte-nance departmentof the WestAllis plant.C. The I. M. U.The International Molders Union is a labor organization affiliatedwith the American Federation of Labor admitting to membershipthe employees in the foundries at the West Allis plant.D. The I. B. F. O.The International Brotherhood of Firemen and Oilersis a labororganization affiliatedwith the American Federation of Labor.Local No. 125 admits to membership the employees in the powerhouse department and in the power plant of the' forge shop of theWest Allis plant.E. The I. A. M.The International Association of Machinists is a labor organiza-tion-affiliated with the American Federation of Labor, admitting tomembership the employees in the machine shops of the West Allisplant.F. The Pattern League of AmericaThe Pattern League of America is a labor organization affiliatedwith the American Federation of Labor admitting to membership thepattern makers in the pattern shop of the West Allis plant. DECISIONS AND ORDERS163G. The AssociationThe Independent Engineers' and Draftsmen's Association is alabor organization, incorporated on June 24, 1935, admitting to mem-bership the technical engineers and draftsmen of the West Allisplant.III.THE QUESTION CONCERNING REPRESENTATIONOn May 28, 1937, Local No. 248 entered into a contract with theCompany. The first clause provides that :The Company agrees to bargain with the Union as collectivebargaining agency for the members of the Union who are em-ployees of the Company working at the West Allis plant. TheCompany recognizes and will not interfere with the right of itsemployees to become members of the Union.Neither the Com-pany nor any of its agents will exercise discrimination, inter-ference, restraint or coercion against any members of the Unionon account of such membership. It is agreed that any decisionof the National Labor Relations Board as to exclusive bargain-ing rights for the employees of the Company at its West AllisWorks shall, when finally made, become a part of this agree-ment.There is an identical clause in a contract between the I. B. F. O.Local No. 125 and the Company, entered into on June 28, 1937.The first clause in a contract between the Company and the As-sociation, executed June 29, 1937, reads as follows :1.The Company agrees to bargain with the Association as thecollective bargaining agency for the members of the Associationworking in the drafting rooms of the Company's West Allisplant, with the understanding that any decision of the NationalLabor Relations Board as to exclusive bargaining rights for.theemployees of the Company in the Drafting rooms at its WestAllisWorks shall, when finally made, become a part of thisagreement.The question of exclusive bargaining rights has thus been left withthe Board.The I. A. M., the I. B. E. W., the I. B. F. 0., the I. M. U.,and the Pattern Makers' League insist that each of the crafts beconsidered a separate unit.We find that a question has arisen concerning the employees of theCompany in its West Allis plant.IV.. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operation of the Company 164NATIONAL LABOR, RELATIONS BOARDdescribedin Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerceamong theseveral States,and has ledand tends to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. IIISTORY Or ORGANIZATION OF THE COMPANY'S EMPLOYEESAfter a long absence of any collective bargaining arrangementsbetween the Company and the employees of the West Allis plant,aWorks Council was set up in June 1, 1933. The Company, at theleast, cooperated in its initiation, and in its early stages, the man-agement sat in at the meetings.The. general growth of employeeorganization in this period, given added impetus in the West Allisplant by the unsatisfactory nature of the Works Council, resultedin the formation of several craft organizations.In the fall of 1933, Local No. 494 of the I. B. E. W. attempted toestablish an organization for the electrical workers at Allis-Chalmers.From the fall of 1933 to August 1, 1934 meetings were held amongthe Allis-Chalmers employees at which the attendance varied fromthree to 30.A charter for the Allis-Chalmers workers was obtainedinAugust, 1934 and Local No. 663 of the I. B. E. W. was set up,with a charter group of 18 members. This nucleus grew to about 36members. In order to encourage organization among the electricalworkers, the practice was instituted of taking in "registrants"-menwho were considered union men, but who had no rights with respectto the International organization, and who paid lower initiation feesand dues than the official members.Under this plan the Local tookin "everyone from the sweeper to the foreman in the electrical de-partment."About 400 or 500 registrants were taken in.A year after Local 663 had been granted its charter, the "regis-trants"were given an official status with the International.Anew charter was granted and Local No. 663-B was formed.Here,the former registrants became class B members, who paid lower duesthan the class A members, and who, as a group, had one vote in theInternational body whereas each class A member was entitled to onevote.Although the class B membership consisted, in large part, ofthemass production electrical workers, some skilled electricians,eligible to class A membership, became class B members, because ofthe lower dues.The electrical workers, besides building their own organization,sought to unionize all the men in the plant by inducing them to jointheir respective craft unions.From the fall of 1933 through 1936,they sponsored mass meetings for the employees, supplied thespeakers; paid for the hall and took care of all the arrangements.At one time, a Mr. MacLogan, a representative of the International,suggested that the electrical workers seek to obtain a separate agree- DECISIONS AND ORDERS165ment and not concern themselves about organizing the rest of theplant.The men in the electrical union decided, however, that it wasimperative that the other employees at Allis-Chalmers be unionized.In the fall of 1935, a number of electric welders were members ofLocal No. 663-B.Upon objection from Mr. White, business agentof the Boilermakers, these men were turned over to the Boilermakers,where they were the main body of that organization. The electricalunion appeared eager to have other unions formed in the plant.By the end of 1935, most of the electrical workers in the plant wereunionized.At this point, however, the peak of organization appearedto have been reached.Many men were being lost because of transfersout of the electrical departments.Many became disgruntled atpaying clues without tangible results.There was talk of formingone union for the whole plant.The electrical union was facing acritical period during 1936.The I. M. U. experienced two organizational spurts.A drive atabout the time Local 663 of the I. B. E. W. was starting did not suc-ceed in creating an effective organization because a separate charterfor the Allis-Chalmers foundry employees could not be obtained.Alater drive resulted in the acquisition of a charter in 1936.Over 1000foundry employees are eligible to membership in the I. M. U. Thegreatest actual membership appears to have been about 125.Duringthe period from July 26, 1935 to the fall of 1936 about 150 madeapplication to join the I. Al. U., but few of these applicants wereinitiated.The I. A. M. did not succeed in creating an effective organization atthe Allis-Chalmers plant.An unsuccessful strike in 1916 had dis-couraged craft organization among the machinists.Bolka, a ma-chinist, testified that the 30 or 40 men from the tractor shop whomhe had induced to join, had left the I. A. M. in 1935. Later, 150 outof 400 men in the detail shop joined. But in January 1936, out of apossible membership of 3500, the I. A. M. Local No. 66, which in-cluded the West Allis plant in its jurisdiction, had only 250 Allis-Chalmers members.And during the year, the membership decreased.In July, 1936, the Allis-Chalmers members numbered 225.A federal union had been started in the fall of 1935.Local 20136at the West Allis plant received a charter in December, 1935 fromthe American Federation of Labor.Under its constitutional juris-diction, which was limited to employees not claimed by the variouscraft unions, only several hundred workers at the West Allis plantwere eligible.About 10 employees formed the charter group, andthis number increased to about 39 during the ensuing nine months.During this period of craft and federal union organization, theCompany had evinced a willingness to bargain with representativesof the employees, though it did not accord exclusive bargaining rights 166NATIONAL LABOR RELATIONS BOARDto any group. In 1934, a proposed agreement had been jointly sub-mitted to the Company by the I. B. E. W., Local No. 663, the Interna-tionalBrotherhood of Boilermakers ad Ship Builders, Local No.107, the International Molders Union, Local No. 125, the I. A. M.,Local No. 66, the Pattern Makers' League of North America, theBrotherhood of Foundry Employees, Local No. 76, and the Interna-tional Brotherhood of Blacksmiths, Drop Forgers and Helpers, LocalNo. 77.The provisions dealing with closed shop, seniority, promo-tions, grievances, etc. were to apply generally to all the crafts.Andthe wage clause provided a minimum of 85 cents per hour and a tencent increase for all crafts, with the exception of foundry employees,who were to get a 60-cent minimum.The Company, in December, 1934, issued a statement of policyunder the National Industrial Recovery Act, revocable on 15 days'notice, in which it stated, inter alia, that it would bargain with therepresentatives of any of its employees.All provisions were to applygenerally except that the maximum hours provided by the appropri-ate codes would be the hours of work at the plant.On October 7, 1935, another proposed agreement was submittedto the Company.The letter accompanying the agreement was signedby "Allis-Chalmers A. F. of L. Unions-Negotiating Committee, Har-old Christoffel, Acting Chairman."As in the first proposed agree-ment, the provisions were to apply generally to all crafts, except forfoundry employees.On July 13, 1936 the Company issued "RulingsRelative to Company's Statement of Policy" which appeared to deal,in large part, with the August, 1935 proposals.The impatience of the men with the absence of concrete results,and the fact that the various unions had reached a point at whichthey were either not making much headway or were undergoing adecline in membership, became a matter of grave concern to thecraft leaders.They met during the late summer of 1936, and in thefall it was decided that an expansion of the jurisdictional limits ofthe Federal Union so as to admit the craft members was essential.At a meeting of Local 125 of the I. M. U., a member started to dis-cuss the question of joining the Federal Union.Larry Cullen, thebusiness agent, objected that this would be a violation of the Con-stitution of the I. M. U.The meeting then unanimously decided togive up their charter, and the group went into the Federal Union.All but about fifty of Local 663-B of the I. B. E. W. decided to jointhe Federal Union.About 195 members of I. A. M. Local No. 66went over to the Federal Union. In addition, many previously un-organized workers joined the Federal Union; 700 men from thefoundries joined the Federal Local.From October 1936 until Jan-uary 1937, the Federal Union grew until it had over 2000 members.On October 15, 1936 Mr. Frank Morrison, Secretary-Treasurer of DECISIONS AND ORDERS167the American Federation of Labor, sent a letter to Federal Local No.20136 protesting against its practice of taking in members of the-I.M. U. The reply set forth the asserted reasons for such expansion,of jurisdiction at some length.More friction developed when the-Milwaukee Metal Trades Council refused to seat the delegates sentby Federal Local No. 20136, and,on March 14,at a meeting of the.Federal Local, it wasdecided toaffiliatewith the Committee for-Industrial Organization and the membership of the Federal Local_now became Local No. 248 of the United Automobile Workers ofAmerica.By May, 1937, the membership of Local No. 248 had-grown to 7,000.Negotiations were entered into with the Companyand the contract hereinbefore mentioned between Local No. 248 andthe Companywas signed on May 28, 1937.VI. THE APPROPRIATE UNITAlthough about 50 per cent of the products produced by the Com--pany are made on special order, the workers are engaged in typical,mass production processes.The design for the product is conceivedby the technical engineer.The draftsman puts the engineer's ideas-on paper.The draftsman's product is then sent to the blue printdepartment, where the blue prints are made.The pattern shop then,makes the appropriate patterns, either in wood or in metal.From;these, the castings are made in the foundries, and they are machined-and assembled in the machine shops. In the paint shops, the productis either sprayed or hand-painted. It is then sent to the shipping-department where it is either placed on freight cars or boxed.There-are also electrical shops where the coils are wound and the yokes are-stacked for the transformers, and where other steps are taken in the-manufacture of the electrical products made by the Company.Throughout the plant, there is this continuous production process.This is true also in the various departments, where the work is highlyspecialized.Thus in the foundry, for example, there are molders,molders' helpers, cupola tenders, smelters, furnace men, chippers,steelworkers, casting cleaners, gangway men, yardmen, cranemen,flashmakers, blackeners, craters, sand cutters, shaker-outs, flasksorters, pattern carriers, shippers and shippers' helpers, cast iron andsteel enamel workers, packers, operators of vertical drills, pattern,sorters, grinders, mill men and welders.Each group has its distinctfunction.It is significant that in response to a request for informa-tion as to the number of employees in the various trades in the pro--duction departments, the Company presented a list which indicatedthat many employees in the various shops are not classified by the,Company as belonging to the usual standard trade categories.67573-38-vol. iv-12 168NATIONAL LABOR RELATIONS BOARDThe integrated picture, in fine, is one of a large plant of the massproduction type, in which there had been some joint bargaining bysmall craft groups-the terms of that bargaining having been gen-eral and for the most part applicable to other craftsmen in the plantas a whole.During the same period,there was an expansion of thejurisdiction of the electrical union to take in all of the electrical pro-duction workers in the plant.This tendency towards more inclusiveorganization then was manifested in the expansion of jurisdiction inthe Federal Union so as to admit craft members, and finally in thesuccess of the one plant-wide organization,Local No. 248.Whatever the factors responsible for this growth of the all-inclu-sive type of employee organization may have been,theWest Allisplant is, with the exception of certain craftsmen hereinafter discussed,today well organized on a plant-wide basis and the plant-wideorganization has engaged in successful collective bargaining with theCompany.Local No. 248 asserts, without substantial contradiction,that it represents over 7000 employees.In this case,the weight of the factors arguing for recognition ofthe plant-wide unit would, at the least, seem to make it requisiteupon the advocate of the smaller unit,after showing that his defini-tion of the smaller unit is not an arbitrary one, to indicate that areasonably large percentage of the workers in that smaller unit desireit, as opposed to the more inclusive unit.Counsel for the A. F. of L.unions argues that there should beabout 11 units at the Allis-Chalmers plant.As to six of these, thecraft organizations which would normally represent the men did notintervene.The I. Al. U. claims that all the foundry workers, fromthe molders down, who are employed in making castings,constitutea unit appropriate for the purposes of collective bargaining.TheI.A. M. asserts jurisdiction over everyone working in the machineshops at the plant, including the assembly division,tractor division,and erection crews.The I. B. E. W.claims that there are two sep-arate units of those doing electrical work, one consisting of the pro-duction electrical workers, and the other consisting of the 49 main-tenance electricians.The Pattern League of America claims the pat-tern shop.However, the business agent of the I. A. M. testified that out of apossible number of 3500 workers in the unit alleged to be appropriateby the I. A. M., his organization did not represent more than 50.Thepresident of the I. B. E. W. Local stated thathe didnot know ofany members that Local No. 663 had in the electrical production de-partments.It does have some 27 maintenance electricians and 11helpers in the maintenance department.The business agent of theI.M. U. stated that his organization,at the time of the growth of theFederal Union,lost practically all of its membership except a few DECISIONS AND ORDERS169who had earned the right to high insurance benefits, and concededthat his organization had nowhere near a majority among the mold-ers.Other evidence indicates that its membership is not substantial.The claim of Local No. 248 to an overwhelming majority of thepattern makers is uncontradicted.It is evident that if a union were to petition for an investigation ofrepresentatives and its petition indicated that its numerical strengthwas no greater than that shown here by the Pattern League, theI.M. U., the I. A. M., and the I. B. E. W. with respect to the electricalproduction workers, the Board would consider it unnecessary to orderthe investigation.And similarly, an election among the electricalproduction workers, among those claimed by the machinists' union,among the pattern makers, and among the employees in the foundries,to determine the desires of these men as to unit is unnecessary andwould cause unwarranted confusion.Upon the showing made atthe hearing, the result of such elections would be a foregoneconclusion.As to the maintenance electricians, however, the I. B. E. W. hasmade a substantial showing.These men who are engaged in main-tenance work are the skilled electricians.Their relationship to theelectrical production workers is no closer than their relationship tothe other production workers in the plant.The maintenance elec-tricians first organized Local No. 663.The I. B. E. W. claims torepresent not only a reasonably large proportion of this well-definedgroup that for the greater part of the last four years has remainedin its organization, but a majority.The Board will order an electionamong the maintenance electricians to determine whether they desireto be represented by the I. B. E. W. Local No. 663 or by the U. A.W. A. Local No. 248 or by neither.The Firemen and Oilers came on the scene after the Federal Unionhad expanded its jurisdiction.Organization meetings among Allis-Chalmers employees were held in January and February, 1937, andthe I. B. F. O. approached the Company as a majority representativeon March 10, 1937.After a period of negotiation, the contract be-tween the I. B. F. O. and the Company was entered into on June28, 1937.The contract is for the following employees in the main powerhouse of the Company : the operating engineer in charge, the operat-ing engineer in the basement, the operating engineers, the head fire-man in charge, the laead firemen, the assistant operating engineers,the firemen, the oilers, the boiler washers, the coal dock operator, thecoal dock man, and the ashman. There are 41 men in these classifi-cations.There are also about 15 men who operate the boilers in theforge shop.These 15 fit into some of the above classifications, andalthough several of the employees in the main power house testified 170NATIONAL LABOR RELATIONS BOARDthat they thought the main power house and the power plant forthe forge shop should be considered as two different units, Mr.Willard Davis, the business agent of the I. B. F. 0., stated thatthe jobs were comparable and that these men should all be in thesame group.The possible basis of separation in the fact that thetwo power plants are in different parts of the West Allis plant andthat the boilers in the main power house are stoker fired whereasthe boilers in the forge shop are hand fired, is not persuasive.Themain power house and the boiler department of the forge shop shouldbe considered together.In the main power house there are also about 20 maintenance em-ployees among whom there are a boilermaker, machinist, steamfitter,and their helpers.These men do work in the main power house, andin the forge shop.The nature of their work indicates, however, thatthey are not to be classified with those who operate the boilers.Theyare not eligible to Local 125 of the I. B. F. 0. Besides, these mainte-nance men work the same hours as the men in the production depart-ments of the shop whereas the operating group, except for thecoalmen and ashmen, work on a different hourly basis.The I. B. F. 0. claims to represent about 38 of the group, all ofitsmembership being in the main power house.An election will beheld among the groups mentioned above in the main power house andin the forge shop to determine whether they desire to be representedby the I. B. F. 0. Local No. 125 or by the U. A. W. A. Local No. 248or by neither.The Association desires to represent the technical engineers in non-supervisory positions and the draftsmen in the West Allis plant.The Association was formed in the spring of 1935, after there hadbeen an unsuccessful attempt to start a local of the Technical Engi-neers,Architects, and Draftsmen's Union, an American Federationof Labor affiliate.From November 4, 1935 on, the Association hasengaged in collective bargaining with the Company through an "ad-j ustment committee" that functioned as a bargaining committee.Various individual and group grievances were brought to the atten-tion of the Company, and, although the Company at no time acknowl-edged that they were taking cognizance of these grievances as a re-sult of a bargaining process, the matters complained of were remediedby the Company. The contract between the Association and theCompany appears to have eliminated a major grievance, that of classi-fication of the draftsmen.Previously draftsmen had been hired at alow rate and assigned to the most skilled type of work of which theywere capable.As a result, men doing the same type of work werereceiving greatly varying rates of pay.The classifications agreedupon in the Association's contract provides for definite rates of payfor the various types of work.This was a tremendous gain for the DECISIONS A D ORDERS171draftsmen. 'Significantly, the Association had started bargaining forthese classifications before the C. I. 0. had begun negotiations for itscontract.The contract of Local 248 did not cover salaried office employees ormen receiving over $180 per month.Many draftsmen are on salaryand many receive a wage rate greater than $180 per month.The engineers and draftsmen were not members of the Works Coun-cil.At the time of the rapid growth of the Federal Union, HaroldChristoffel, president of the Federal Local, invited the members ofthe Association to join, but they did not.Besides this history of a continued craft form of organization, re-maining unchanged in the face of the strong movement towards plant-wide organization which was taking place at the plant, and a history ofcomparatively successful bargaining, other factors militate againstthe inclusion of the draftsmen and technical engineers in the widerunit.Because the codes of ethics of various draftsmen's societiesprovide that the draftsman is to consider himself impartial as be-tween capital and labor, some of the draftsmen are strongly opposed tojoining with the shop production workers for purposes of collectivehargaining.'The description of the work of the various classes of draftsmen in-dicates that they must be acquainted with shop production processesand the evidence indicates that at times they are called into the shopwhen things are not going smoothly as the product for which theyhave made the drawings is actually being constructed. But theCompany has always considered the draftsmen and engineers as part,of the office rather than part of the shop.Draftsmen often have todiscuss designs with customers and have to make the drawings, inmany instances, ahead of the customer's order.When there is a-slack season in the shop, the draftsmen are kept busy making draw-ings with which the Company attempts to get new orders.Throughout the last two decades, the type of machinery has, ofcourse, changed tremendously, but the draftsman's art has remainedmuch the same.Although the draftsmen may be made to specializewith regard to the various products manufactured by the Company,they still are responsible for the completed drawing.And much ofthe Company's business consists of production of products accordingto specifications supplied by the customer; the draftsman must, as aconsequence, have more than a routinized skill.A draftsman mustundergo a longer period of training than the production worker in theshops.The various classifications of draftsmen appear to be succes-sive stages of advancement for the draftsman as he acquires a greaterskill.There is a three year apprenticeship course for the draftsman.The Company has a teacher at the plant for that purpose. It was 172NATIONAL LABOR IIELATIONS BOARDstated that about the same amount of time is required to go from oneclassification to another.The Association contends that in the drafting rooms, only thedraftsmen should be considered and that the specification clerks andthe filing clerks be excluded, though the Association has bargainedfor them and though a witness for the Association indicated that thedraftsmen knew the work of these men well enough to be able to'represent them adequately.The former group takes the drawingsafter the draftsmen have completed them, and prepares a list ofmaterials in a typewritten form so that they can be mimeographed orbectographed for shop purposes. The specification clerk must be ableto read drawings.The filing clerks in the drafting rooms file theblueprints.Neither of these classes is so allied with the draftsmen as to.require their being grouped together with draftsmen.There are about 238 draftsmen in the plant. The Association claims.that it represents 137 draftsmen.2There are approximately 150 tech-nical engineers in non-supervisory capacities.Of these, the Associa-tion has only two enrolled as members.The Association has statedthat many technical engineers have been afraid to join because suchaction will be frowned upon by the Company. Local No. 248 shows.no substantial membership among either the draftsmen or theengineers.The Company has considered the draftsmen and technical engi-neers as one unit.The working conditions and the hours are the-same.The engineers work about 10 or 20 feet from the draftsmen,,in the same room or across the hall. Both are subject to the au-thority of the manager of the department.Both the drafting andengineering are divided so as to correspond to the different main di-visions of work of the Company. Thus there is an electrical depart-ment, a steam turbine department, a turboblower department, a tex-rope department, and other divisions of draftsmen and engineers.Both the draftsmen and engineers are together with the office em-ployees.Their functions are closely allied.The engineer goes througli speci-fications, studies their feasibility and makes certain theoretical cal-culations.He then conveys his information to the draftsman. Thedesigner collaborates and works together with the engineer andeventually makes the appropriate drawing.From the foregoing facts it seems clear that the technical engineersiiinon-supervisory capacities and the draftsmen should be consideredtogether as one unit.Local No. 248 wants to include the office workers with the otherworkers in the plant. It has failed, however, to adduce sufficient evi-9Three draftsmen who have left the Company have retained their membership in theAssociation.They will not be considered a pact of the draftsmen's group. DECISIONS AND ORDERS173dente to support its position. In the absence of such evidence, theclear difference in function and the usual difference in the problemsfaced by each group, not shown to be otherwise in the instant case,would appear to be controlling.In view of all the afore-mentioned facts and in order to insureto the draftsmen and technical engineers at the West Allis plantof the Company the full benefit of their right to self-organizationand to collective bargaining, and otherwise to effectuate the policiesof the Act, we find that the draftsmen and the technical engineers innon-supervisory capacities at theWest Allis plant of the Company,constitute a unit appropriate for the purposes of collective bargaining.As to other production employees, the Board finds, from the factsset forth above, and from the whole record, that they may be consid-ered together as one unit, or that units may be made of the firemen andoilers, of the maintenance electricians, and of all the production work-ers excluding draftsmen, technical engineers, maintenance electriciansand firemen and oilers. The determining factor shall be the desires ofthe men themselves.An election will therefore be ordered among the maintenance elec-tricians to determine whether they desire to be represented by theI.B. E. W. Local No. 663, by Local No. 248 or by neither. If Local No.248 is accorded a majority, the maintenance electricians will be con-sidered as constituting, together with the other production Workers, asingle unit.If the I. B. E. W. Local No. 663 is accorded a majority,themaintenance electricians Will be considered as constituting aseparate unit.An election will be ordered among the operating engineer incharge, the operating engineer in the basement, the operating engi-neers, the head firemen in charge, the head firemen, the assistantoperating engineers, the firemen, the oilers, the boiler washers, thecoal dock operator, the coal clock man, and the ashman, in the mainpower house and in the boiler rooms of the, forge department, todetermine whether they desire to be represented by the I. B. F. 0.Local No. 125 or by the U. A. W. A. Local No. 248 or by neither.If Local No. 248 is accorded a majority, these groups will be con-sidered as constituting, together with the other production workers,a single unit. If the I. B. F. 0. Local No. 125 is accorded a majority,these groups will be considered as constituting a separate unit.An election will be ordered among all other production employeesto determine whether or not they desire to be represented by LocalNo. 248.CONCLUSIONS OF LAWUpon the basis of the above findings of fact and upon the entirerecord in the proceeding, the Board makes the following conclusionsof law: 174NATIONAL LABOR RELATIONS BOARD1.A question affecting commerce has arisen concerning the repre-sentation of employees of the West Allis, Wisconsin, plant of theAllis-ChalmersManufacturing Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.The technical engineers in non-supervisory capacities and thedraftsmen constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with the Allis-Chalmers Manufacturing Company, of West Allis, Wisconsin, anelection by secret ballot shall be conducted within thirty (30) daysfrom the date of this Direction under the direction and supervision-of the Regional Director for the Twelfth Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 9, of said Rules and Regulations,1.Among the technical engineers in non-supervisory capacities-and the draftsmen, who were employed by the Company during theweek including the date of this Direction, to determine whether theydesire to be represented by the Independent Engineers' and Drafts-men's Association, or by Local No. 248, International Union, UnitedAutomobile Workers of America, affiliated with the Committee forIndustrial Organization, for the purposes of collective bargaining,or by neither;2.Among the maintenance electricians who were employed by theCompany during the week including the date of this Direction, todetermine whether they desire to be represented by Local No. 248,International Union, United Automobile Workers of America, affil-iated with the Committee for Industrial Organization, or by LocalNo. 663 of the International Brotherhood of Electrical Workers, affil-iated with the American Federation of Labor, for the purposes of,collective bargaining, or by neither;3.Among the operating engineer in charge, the operating engineerin the basement, the operating engineers, the head fireman in charge,the head fireman, the assistant operating engineers, the firemen, the-oilers, the boiler washers, the coal dock operators, the coal dock man DECISIONS AND ORDERS175and the ashman, in the main power house and in the boiler rooms ofthe forge department, who were employed by the Company duringthe week including the date of this Direction, to determine whetherthey desire to be represented by Local No. 248, International Union,United Automobile Workers of America, affiliated with the Committeefor Industrial Organization, or by Local No. 125 of the InternationalBrotherhood of Firemen and Oilers, affiliated with the American Fed-eration of Labor, for the purposes of collective bargaining, or byneither ;4.Among all the production employees who were employed by theCompany during the week including the date of this Direction, ex-cluding those in supervisory capacities and clerical workers, and ex-cluding the employees in the groups named in Paragraphs 1, 2, and 3above, to determine whether or not they desire to be represented byLocal No. 248, International Union, United Automobile Workers ofAmerica, affiliated with the Committee for Industrial Organization,for the purposes of collective bargaining.MR. EDWIN S. SMITH,dissenting:I cannot concur in this decision, because, under all the circumstances,I feel the Board is here abandoning its necessary judicial functionunder the Act of making a reasonable determination of the appropriatebargaining unit in accordance with the facts of the particular case.The decision vests in the hands of a small group of employees thechoice of determining whether in this mass-production plant, employ-ing nearly 10,000 workers, a complete industrial unit, or one fromwhich one or more crafts have been severed, is most appropriate topromote collective bargaining.By this pseudo-democratic method a.determination of the greatest consequence to the other employees inthe plant is left in the hands of groups known to be hostile toindustrial organization.The wishes of the great majority of theemployees are ignored.The device of holding such an election to.resolve the conflict between industrial union adherents and craftconscious groups, as here represented by the oilers and firemen, isobviously inadequate to throw any light on the problem of what is themost appropriate bargaining unit.Permittingminorities to setthemselves off, as all the indications are they would do in this instance,succeeds in providing full self-determination for the minority butonly at the expense of entirely disregarding the interests of themajority.The statute states that the Board shall decide in each case the ap-propriate bargaining unit "in order to insure to employees the fullbenefit of their right to self-organization and to collective bar-gaining and to otherwise effectuate the policies of this Act."Amongother things, the policies of the Act are clearly aimed at establishing 176NATIONAL LABOR RELATIONS BOARDthat form of collective bargaining which will be most likely to leadto industrial stability and peace.Having in mind the broad pur-poses of the Act, the appropriate unit in this, as in other cases, mustbe decided on the particular facts presented.Aside from separate bargaining by organized craft groups for ashort time many years ago, the whole recent and significant historyof sentiment regarding collective bargaining in the Allis-Chalmersplant points to the emergence of the industrial type union as the,choice of the overwhelming mass of the employees.This strongly--marked tendency developed before the entrance of the C. I. O. unioninto the picture.The craft unions beginning in 1934 had attemptedto extend themselves industrially, notably the electricians and themachinists.Finally, with the expansion of the jurisdiction of theFederal Labor Union, affiliated with the American Federation ofLabor, craft sentiment all but disappeared from the plant, a handfulof electricians and other skilled workers being left to hold the craftbanner aloft.Thereafter, the oilers and firemen, a petitioning grouphere, did separate themselves out from the mass of the employeesand have maintained since then, even after the impetus to organiza-tion given by the C. I. 0., a definite craft outlook as regards theirown interest in collective bargaining.The reasons for this attitude can be found in the testimony by wit-nesses for the oilers and firemen.The workers who compose thisgroup form the great majority of the plant's two power houses.This gives them in their separate craft union a strike weapon ofgreat potential force.Without doubt, the employer'spro temrecog-nition of the oilers and firemen in its existing contract was condi-tioned by the threat of economic power inherent in their separateform of organization. It is obvious that a group capable, by strikeaction, of shutting down completely a large manufacturing plantwould be of the greatest assistance to the great mass of the employeesin their bargaining efforts.Conversely, by remaining aloof from thegeneral picture of collective bargaining, by not identifying the in-terests of its members with the great majority of the employees, thisparticular craft group could, in its own interest, take action whichwould throw thousands of persons out of work and hamper greatlythe attempt of the majority to achieve stable employment under col-lective bargaining.Again, if the interests of the craft group and theindustrial group are not welded in the collective bargaining process,itmight well happen that if the major group sought to exercise eco-nomic pressure by means of strike, this minority group, through itsability to keep power flowing in the plant by abstaining from strike,would tend to weaken joint action.,One does not need to anticipate the situation that might developduring strikes in order to see the inappropriateness for collective DECISIONS ^ D ORDERS177bargaining purposes of small but powerful craft units coexistingwith a broad industrial unit.The economic strength which its stra-tegic position in the plant gives to the oilers and firemen could, ifthe unit were completely industrial, be exercised not only in theinterest of its own members but would be added to the bargainingstrength of the other employees. If the oilers and firemen and theskilledmaintenance electricians bargain separately, by so much isthe united economic strength of the employees as a whole weakened.Anything which weakens the bargaining power of the employeeswill tend to lessen reliance upon peaceful collective bargaining asthe means for achieving the workers' economic ends. Such a tend-ency is plainly contrary to the purposes of the Act.I have dwelt chiefly on the bargaining situation as it may beaffected by the role which will be played by oilers and firemen underthe Board's decision.The reasons which I would urge against per-mitting the maintenance electricians to vote their bargaining strengthaway from the rest of the employees are similar.The draftsmen and technical engineers are a naturally separatewhite collar group whose semi-professional interests may very prob-ably best be served by a different type of union than that suited tothe production and maintenance employees.Nor would the economicstrength of these draftsmen and technical engineers contribute ma-terially to the welfare of their fellow employees if they were addedto the industrial unit. I concur with my colleagues in their decisionthat the draftsmen and technical engineers should appropriately beset apart as a separate bargaining unit.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONDecember 9, 1937On November 20, 1937, the National Labor Relations Board, herein,called the Board, issued a Decision and Direction of Election in theabove-entitled case, the-election to be held within thirty days fromthe date of the Direction, under the direction and supervision of theRegional Director for the Twelfth Region (Milwaukee, Wisconsin).The Board, having been advised by the Regional Director for the,Twelfth Region that a longer period within which to hold the elec-tion is necessary, hereby amends the Direction of Election issuedon November 20, 1937, by striking therefrom, wherever they occur,the words, "within thirty (30) days from the date of this Direction",and substituting therefor the words "on or before January 8, 1938". 178[SAME TITLENATIONAL LABOR RELATIONS BOARDSECOND AMENDMENTTODIRECTION OF ELECTIONDecember 22, 1937,On November 20, 1936, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in the,above entitled case, such election to be held under the direction andsupervision of the Regional Director for the Twelfth Region (Milwau-kee,Wisconsin).On December 9, 1937, the Board issued an Amend-ment to the Direction of Election which directed an election to beheld on or before January 8, 1938.The Board, having been advised by Local No. 248 that the Directionof Election inadvertently excludes the clerks in the production depart-ments of the Company, hereby amends the Direction of Election andthe Amendment to Direction of Election by striking from the Direc-tion of Election the Paragraph numbered 4 and substituting thereforthe following :4.Among all the production employees, including the clerks inthe production departments with the exception of the efficiencyexperts and the time study employees in the main shop productionoffice,who were employed by the Company during the week in-cluding the date of this Direction, excluding those in supervisorycapacities, and excluding the employees in the groups named inParagraphs 1, 2, and 3 above, to determine whether or not theydesire to be represented by Local No. 248, International Union,United Automobile Workers of America, affiliated with the Com-mittee for Industrial Organization, for the purposes of collectivebargaining.Mr. EDWIN S. SMITH took no part in the consideration of the aboveSecond Amendment to Direction of Election.